Citation Nr: 1820192	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-20 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for respiratory infection residuals.

2.  Entitlement to service connection for a pulmonary disorder, to include asthma and chronic obstructive pulmonary disease (COPD), claimed as respiratory infection residuals.

3.  Entitlement to service connection for a chronic prostate disorder, to include renal failure resulting from prostate disease, claimed as prostatitis.

4.  Entitlement to service connection for bilateral ankle strain, to include as secondary to service-connected right knee strain.

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right knee strain.

6.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

8.  Entitlement to a rating in excess of 30 percent for anxiety disorder.

9.  Entitlement to a compensable rating for right knee strain.

10.  Entitlement to a compensable rating for left knee strain.

11.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	David Anais, M.D., J.D.


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967, February 1970 to July 1973, and July 1973 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has recharacterized the issues for service connection originally termed as prostatitis and respiratory infection residuals in order to better reflect the broad scope of the claim intended by the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This is in light of the fact that the record shows new diagnoses or the disabilities have changed in nature.

The issue of entitlement to service connection for chronic allergy to dust/dust mites has been raised by the record in a November 2012 supplemental claim form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues involving increased ratings for hearing loss, tinnitus, anxiety disorder, right knee strain, left knee strain, allergic rhinitis; and service connection for a prostate disorder, lumbar spine disability, pulmonary disorder, and bilateral ankle strain are all addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed November 1987 decision, the RO denied the Veteran's claims of service connection for prostatitis and respiratory infection residuals; new and material evidence was submitted within one year of the decision for the issue of prostatitis.

2. As to the issue of respiratory infection residuals in the November 1987 decision, the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

3. The evidence received since the November 1987 rating decision directly relates to an unestablished fact necessary to substantiate the claims for service connection for a prostate disorder and a pulmonary disorder.




CONCLUSIONS OF LAW

1. The November 1987 rating decision is final as to the issue of service connection for respiratory infection residuals.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for respiratory infection residuals.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO denied service connection for prostatitis and respiratory infection residuals in a November 1987 rating decision, finding that there was no evidence of a current disability for both claims.  The evidence considered at the time included service medical records and a VA examination report.  The Veteran submitted new and material evidence within one year of that rating decision for the issue of prostatitis.  He submitted an October 1988 private doctor's letter indicating, among other things, that is receiving long-term therapy for his prostatitis.  This evidence relates to the basis for the prior denial (i.e., existence of a current disability).  As new and material evidence had been submitted within a year of the November 1987 decision, that decision as to the issue of prostatitis is not final.  See Bond, 659 F.3d 1362, 1367-68; 38 C.F.R. § 3.156(b).  As such, the original May 1987 claim for prostatitis remains pending.  This issue must be considered on a de novo basis, and it does not require the Board to reopen the issue before analyzing the merits of that claim.  

As to the respiratory issue, the Veteran did not appeal the November 1987 rating decision, and new and material evidence was not received within one year of the decision.  Thus, the November 1987 decision became final as to this issue.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  Pertinent evidence received since the November 1987 denial includes a current diagnosis of asthma.  This evidence relates to the basis for the prior denial (i.e., existence of a current disability).  The additional evidence received since the November 1987 previous denial is thus new and material.  

The criteria for reopening the claims of service connection for prostatitis (now characterized as prostate disorder) and respiratory infection residuals (now characterized as pulmonary disorder) are met.
ORDER

The application to reopen the claim of entitlement to service connection for prostatitis is allowed to this extent only.

The application to reopen the claim of entitlement to service connection for respiratory infection residuals is allowed to this extent only.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.   

The Veteran contends that his current ratings for hearing loss, tinnitus, anxiety disorder, knees, and allergic rhinitis do not adequately capture his level of impairment.  He last underwent VA examinations for these conditions in January 2012 (psychiatric examination in June 2012).  Where a Veteran asserts that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (finding that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  As such, new VA examinations will be ordered for these disabilities to assess the current level of severity for rating purposes.

Next, the Board notes that the January 2012 VA examiner rendered medical opinions on the issues pertaining to the bilateral ankles, lumbar spine, and asthma.  There was no opinion discussing prostatitis.   The opinions rendered were conclusory without any rationale offered; they were inadequate on the question of etiology.  When VA undertakes to provide an examination or obtain a medical opinion, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board will request new examinations and new medical opinions on the issues involving service connection for bilateral ankles, lumbar spine, pulmonary disorder, and prostate disorder.  

Prior to obtaining any examinations and/or opinions, any outstanding treatment records should be obtained to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent, outstanding VA medical records and associate them with the electronic record, and obtain proper authorization from the Veteran to obtain any pertinent, outstanding private medical records.  The Board notes the following:

*The last VA treatment records are from 2011.
*The Veteran reported having seen an allergy clinic for his respiratory issues in 2010.
*The Veteran has been seen by a private physician for his COPD.  See June 2011 VA Treatment Record. 
*The Veteran is receiving treatment for chronic kidney disease.  See November 2014 Attorney's Brief.

2.  Obtain VA examinations with appropriate specialists to assess the current level of severity for the following disabilities: (1) hearing loss; (2) tinnitus; (3) bilateral knees; (4) allergic rhinitis; and (5) psychiatric disorder(s).  

The examiner must review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary for rating purposes for each condition should be performed.

*For the bilateral knees (or any orthopedic examination), ensure the following:

(a) Test and report the range of knee motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question AND the paired joint. 

(b) In reporting the range of motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during repetitive use and/or flare-ups. 

(c) If not being examined after repetitive use or during a flare up, obtain information from the Veteran (or the treatment records) as to the frequency, duration, characteristics, severity, and functional loss of the knees during repetitive use or during flare-ups.

**If the examiner is unable to provide such an opinion without resorting to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017).

The examiner should provide an explanation for any conclusions reached.

3. Obtain VA examinations from appropriate examiners to assess the nature and manifestations of the following disabilities for the purpose of obtaining medical opinions: (a) pulmonary disorder, to include asthma and COPD; (b) bilateral ankle strain, to include as secondary to service-connected right knee strain; (c) lumbar spine disability, to include as secondary to service-connected right knee strain; and (d) prostate disorder, to include renal failure resulting from prostate disease.  

The examiner is to review the claims file, take a full and complete history of the Veteran's service and medical history, and must consider the Veteran's reports of his symptomatology.  After examination of the Veteran for the various claimed disabilities, provide the following opinions:

Please keep in mind that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).

Also keep in mind the Veteran's various periods of active duty service as noted on his DD Form 214 - from August 1965 to May 1967, February 1970 to July 1973, and July 1973 to May 1987.  

(a) Pulmonary Disorder (for each respiratory condition identified)

(i) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the Veteran has asthma and/or COPD?  If there is no currently diagnosed disability of asthma and/or COPD, the examiner must reconcile this lack of diagnosis with any previous findings showing asthma and/or COPD, and specifically provide an opinion as to whether it is as likely as not that the Veteran had asthma and/or COPD at any time since September 2011 even if that disability has resolved. 

(ii) For any pulmonary disorder that the examiner finds to have been present at any time since September 2011, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the pulmonary disorder is related to service.  

*The examiner should take note of numerous diagnoses of upper respiratory infections and bronchitis in service.  For example, see service treatment record entries from October 1985, March 1976, January 1977, and April 1985.  Also take note of the fact that the Veteran has been smoking since service.  

(b) Bilateral Ankle Sprain

(i) For any bilateral ankle strain (or condition) that the examiner finds to have been present at any time since September 2011, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the bilateral ankle strain is related to service. 

(ii) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected right knee disability caused the Veteran's bilateral ankle disability? 

(iii) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected right knee disability AGGRAVATED (i.e., permanently worsened in severity beyond the normal progression) the Veteran's bilateral ankle disability? 

If aggravation is found, the examiner should attempt to quantify the degree of any additional disability resulting from the aggravation.  

(c) Lumber Spine Disability

(i) For any lumbar spine condition that the examiner finds to have been present at any time since September 2011, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., to a 50 percent or greater degree of probability) that a lumbar spine condition had its clinical onset in service and/or is related to service.  

*The Veteran had multi-level degenerative changes in his back on X-ray in September 2011 (noted in January 2012 VA Examination Report).  

*The examiner should also note the various entries in service pertaining to low back pain.  For example, see service treatment entries from January 1979 (pain), January 1985 (pain); December 1986 (strain in dorsal muscle; spasms); and post active duty treatment record from May 1994 (pain).

(ii) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected right knee disability caused the Veteran's lumbar spine disability? 

(iii) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected right knee disability AGGRAVATED (i.e., permanently worsened in severity beyond the normal progression) the Veteran's lumbar spine disability? 

If aggravation is found, the examiner should attempt to quantify the degree of any additional disability resulting from the aggravation.  

(d) Prostate Disability

(i) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the Veteran has a chronic prostate disability?  If so, is the prostate disability characterized by kidney failure?  Please note the November 2014 Attorney's Brief indicating that the Veteran has been diagnosed with chronic kidney disease, stage III.

(ii) If there is no currently diagnosed disability of a prostate disability, the examiner must reconcile this lack of diagnosis with any previous findings showing chronic prostatitis, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a prostate condition at any time since September 2011 even if that disability has resolved. 

(iii) For any prostate disorder that the examiner finds to have been present at any time since September 2011, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the prostate disorder is related to service.  

*The examiner should take note of numerous notations of prostatitis in service treatment records.  For example, review service treatment notes from December 1971 (chronic prostatitis); October 1972 (kidney infection); June 1983 (boggy prostate; prostatitis); February 1984 (swollen testicle); September 1986 (urination issues; noted history since 1966 for chronic prostatitis); and October 1986 (chronic prostatitis).  Also note the October 1988 private doctor's letter indicating treatment for chronic prostatitis.

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues upon consideration of any additional evidence added to the record since the Statement of the Case.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


